Mandamus Denied and Opinion Filed January 15, 2013




                                             In The
                                    <!rourt of 1\ppeal.s
                         lF.iftq ili.strict of IDexa.s at ilalla.s
                                       No. 05-13-00003-CV

   IN RECONNECT MERCHANT PAYMENT SERVICES, INC., Relator

                 On Original Proceeding from the 192nd Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 12-00481

                                           OPINION
                          Before Justices Moseley, Francis and Fillmore
                                   Opinion by Justice Francis
       In this original mandamus proceeding, relator asserts the trial court abused its discretion

by appointing an auditor to conduct discovery in the underlying lawsuit and granting that auditor

overly broad authority in regards to the auditor's duties. The facts and issues are well known to

the parties, so we need not recount them herein. Based on the record before us, we conclude

relator has not shown it is entitled to the relief requested. See TEX. R. APP. P.   52.8(a)~   Walker v.

Packer, 827 s-.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). We deny relator's petition for

writ of mandamus.




130003F.P05